UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period:March 31, 2015 Item 1. Report to Stockholders. www.CoveStreetFunds.com Cove Street Capital Small Cap Value Fund SEMI-ANNUAL REPORT | March 31, 2015 THIS PAGE INTENTIONALLY LEFT BLANK LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 DEAR FELLOW SHAREHOLDER: Without unnecessarily confusing our investors, let us state that this is our fiscal “Mid-Year” letter, which means our comments as dictated by mutual fund convention relate to the prior 2 quarters—that being the last quarter of calendar year 2014 and the first quarter of calendar year 2015. That said, the most recent quarter was satisfactory following a fairly lousy fourth quarter of 2014 which we noted in some detail in our last missive to shareholders, so let’s move on. TOTAL RETURN (%)as of March 31, 2015 | Symbol CSCSX 3 1 3 5 10 INCEPTION MONTH YEAR YEAR YEAR YEAR (9/30/98) Cove Street Capital Small Cap Value Fund(1) Russell 2000® Index 9.21 Russell 2000® Value Index 9.87 Performance shown for the period September 30, 1998 to January 20, 2012 reflects performance for Cove Street Capital Small Cap Value Fund, a series of CNI Charter Funds, the predecessor to Cove Street Capital Small Cap Value Fund “The Fund”. The Fund has the same portfolio manager and substantially similar investment strategies to the predecessor fund. Effective September 10, 2013, the Investor Class eliminated all sales charges on purchases. Prior to that date, purchases were subject to a maximum sales charge of 3.50%. The returns shown for the Investor Class do not reflect any sales charges. If they had, the returns would be lower. Returns for periods greater than 1 year are annualized. The performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month end, please call 1-866-497-0097. The gross expense ratio is 1.60%. Investment performance reflects contractual fee waivers in effect through 5/31/16 to keep the expense ratio (excluding 0.01% acquired fund fees and expenses, brokerage commissions, interest, taxes and extraordinary expenses) at or below 1.69% (Expense Cap). Net expense ratios are higher than gross expense ratios due to recoupment of previously waived fees. As of January 28, 2013, The Fund imposes a 2.00% redemption fee on shares sold within 60 days of purchase. Performance data does not reflect the redemption fee. If it had, return would be reduced. Let us simply repeat some thoughts that will serve to sum up our general sense of the economic and financial environment— which frankly has not changed much in the past year. “Tepid” is the accurate term as the US continued to move forward at a sub-optimal rate of growth while the rest of the world is mostly mired in recession or near-recession economic activity. Meanwhile, the determination of the Federal Reserve and its global counterparts to continue manipulating interest rates lower (and yes, we have now learned they can go below zero) has enabled overall equity valuation and credit markets to hover something above what would be normalized fair value, the extent of which is impossible to determine. Both states of affairs worry us. In our world of small cap, there is not a lot of easy money to be had, but we continue to be blessed that in a world of thousands of stocks, diligence and consistent work can find opportunities in which we can intelligently put money to work. With that in mind, we go through some newer ideas below, but first let’s go over some of what has helped and hurt us over the last six months. 1 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 WHAT HAPPENED6 Months Ending March 31, 2015 | Symbol CSCSX AVERAGE WEIGHT RETURN CONTRIBUTION TOP 5 CONTRIBUTORS (%) (%) (%) AVID TECHNOLOGY INC INTL FCSTONE INC FAIR ISAAC CORPORATION GP STRATEGIES CORP CARROLS RESTAURANT GROUP INC The 5 Contributors measure the top five contributors to the portfolio’s total return. Average Weight shown is a calculation of the average percentage held of each included company over the course of the listed period. Return is the total return for each included company over the course of the listed period. Contribution is a ranked measure of how each included company contributed to the Fund over the course of the listed period. After being de-listed from the Nasdaq Exchange due to a lengthy and costly restatement of financials, Avid Technology (AVID) temporarily plunged, a purely technical move into which we were happy to buy. AVID’s new management team has done an excellent job of making this a “real” company that can finally create value from its leading industry positions. AVID is in the middle of moving its software offerings—considered “mission-critical” to the music and film editing industries—to the cloud, and after some initial confusion within the investment community about the ultimate impact of the change, people have begun to understand the potential earnings power of the company. If the company can achieve what seems to us as reasonable industry margins, it has more upside potential and as such we remain holders. INTL FCStone (INTL) is an odd mix of financial businesses run by a management team that has developed a spectacular record while laboring in obscurity. We love that. Three things have gone really well recently: first, with farms producing a bumper crop this year, the company’s commercial client hedging activities picked up strongly in the first quarter, representing a snap back in hedging volumes from several years of depressed trading volumes. Secondly, the anticipation of a Federal Reserve rate hike created an expectation that INTL’s earnings power can increase substantially as it presently holds $1.4 billion of client assets earning virtually nothing. Lastly, the company has had a fast growing and highly profitable business of arranging foreign currency transfer that is beginning to be appreciated by investors. We have reduced our position after a huge gain, but are very impressed with the team for the long run. Fair Isaac (FICO) benefited from an announced consumer offering provided via a joint venture with Experian whereby Experian will include FICO scores with their credit monitoring service. Using Experian’s direct sales to distribute the FICO score out to consumers is a significant opportunity for FICO and potentially represents a near-20% increase in FICO’s earnings. As earnings have grown, the multiple the market is willing to place on its cash flows has continued to increase as well. Accordingly, we sold the stock during the first quarter of 2015 as we could no longer stomach the multiple the stock commanded. This was a wonderful long-term holding that simply ran away from any reasonable “margin of safety.” GP Strategies (GPX) is a play on the global outsourcing of corporate training and it has continued to win new customers and execute well on its existing engagements. We are now at close to the proverbial “10-bagger” from our first purchase and the portfolio manager is saddened by his inability to appreciate the terrific execution of a growth plan by CEO Scott Greenberg. We should have made a lot more money, but we simply did not weight the company properly in the portfolio. We remain holders. Carrols Restaurant Group (TAST) is the largest Burger King franchisee in the United States, having operated Burger King restaurants since 1976. After the world-renowned private equity firm 3G Capital bought a down-on-its-luck Burger King in 2010, 3G shifted to an asset-light model in which it sought to find franchisees to operate virtually all of its stores while it would focus on managing the brand. Carrols acquired a significant number of these stores and along with it received a “right of first refusal” on the sales of any Burger King franchises in a 20-state area encompassing most of the Eastern US. 2 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 As a result, the company has been able to purchase select franchises at extremely low multiples of cash flow or revenue and used their significant operating expertise to turn operations around. Our thesis is that Carrols management has the runway to achieve substantial cost savings through simple blocking and tackling with these acquisitions, and the effects may be magnified if 3G is able to achieve even middling success at getting the Burger King brand back on the American fast food consumer’s radar. So far, so good. WHAT HAPPENED6 Months Ending March 31, 2015 | Symbol CSCSX AVERAGE WEIGHT RETURN CONTRIBUTION TOP 5 DETRACTORS (%) (%) (%) EMERALD OIL INC -79.12 -1.96 APPROACH RESOURCES -27.34 -0.93 HERITAGE-CRYSTAL CLEAN INC -36.00 -0.89 WESCO AIRCRAFT HOLDINGS ORD -22.12 -0.73 FORESTAR GROUP INC -12.93 -0.61 The 5 Detractors measure the five bottom contributors to the portfolio’s return. Average Weight shown is a calculation of the average percentage held of each included company over the course of the listed period. Return is the total return for each included company over the course of the listed period. Contribution is a ranked measure of how each included company contributed to the Fund over the course of the listed period. As noted in more detail last quarter, Emerald Oil (EOX) suffered disproportionately due to its pure play position in the Bakken oil fields in North Dakota where higher well costs led to negative returns at sub $50 oil prices. Like many of its peers, the company raised equity during the quarter in order to maintain staying power through what is a world class down cycle. We have not added to our position but see no reason to sell it at current levels. We retain option value. Similar to other small cap Exploration & production (E&P) operators, Approach Resources (AREX) was hurt by the drastic fall in oil prices to below $50 a barrel. Although the company has cut capital expenditures to live within its cash flow, its debt level and exposure to oil helped create a significant loss of value. Given its low cost position in the Permian Basin, AREX is poised to potentially benefit meaningfully from any increase in oil pricesin our lifetime. Heritage Crystal Clean (HCCI) has two businesses. The “parts cleaning” business has been growing at double digits with double digit margins, while the business of recycling oil and re-refining it has become a lousy business given the oil and gas environment. HCCI was once again hurt by the renewed downward pull of base oil prices and a perception by the market that the integration of their last acquisition, FCC, will take longer than initially expected. From our vantage point, nothing has fundamentally changed in the business and in fact the entire industry of used oil collectors now appears to be behaving a tad more rationally than it has in the past. We continue to like HCCI for the long term. Wesco Aircraft Holdings (WAIR) is one of the two largest distributors of fasteners and other aerospace parts in the world. We owned the stock for 4 months and took a reasonable lump. What we missed was how poorly the company managed a transition from being a successful private company to a public company. Management could not articulate the proper margin structure to investors (lower), the CEO and CFO have left, the company’s systems and controls are not on par for being a public company, and its private equity sponsor allowed a large leveraged acquisition that management had no business making. We were fooled by the sophistication of the front end of their business which is embedded into the supply chain of the largest companies in the industry. That sophistication did not translate anywhere else. While many of these issues are fixable with time and new management, the latter is not in place and the former may be quite a while. We were also somewhat unnerved by a material weakness released on its 10K and decided to take an interim loss and regroup. Conceptually, we would be interested later and at lower prices. 3 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 In an unusual set of events, at least for us, Cove Street entered into a “group” with another investment firm, Spring Owl Asset Management LLC, and filed a 13D with the SEC on our position in Forestar (FOR). In short, we agreed that this is an asset-rich company selling well below our estimate of intrinsic value. After a variety of discussions, Forestar agreed to effectively allow two new Board members suggested by our group to be on the 2015 Proxy. We think this is an excellent step to assist the current team in evaluating options to help create value for shareholders. The company is in the middle of a review of strategic alternatives and while lower oil and gas prices are not helping, the company is drastically curtailing spending and cutting costs. We continue to see solid upside from current levels. As far as recent moves and as somewhat noted above, we completely sold our positions in Fair Isaac, AZZ Industries, and PMC Sierra on valuation concerns—all were solid and multi-year winners for the fund—and we took our lumps in Wesco. We spent most of our cash this quarter adding to existing positions in Belmond, ViaSat, and NeuStar. We barely got started initiating positions in Chemtura and Raven Industries, but they are not worth talking about yet as they immediately “ran” on us and we did not get full positions. The new position which we did get filled is DreamWorks Animation SKG (DWA), the media company anchored by its animation studio and led by entertainment luminary Jeffrey Katzenberg. Under the “business, value, people” lens through which we view potential investments, he may be either a great help or a great hurt; of which we are uncertain. What we do know is that there have been two somewhat public bids for the company in the $30s from Hasbro and Softbank in the last year, while we paid $19. The company recently announced a massive restructuring which involved closing one of its two campuses, laying off staff, and cutting its movie slate from 3 films a year to 2. This suggests to us some prevailing wind of common sense and shareholder orientation, variables which are not always associated with entertainment companies. This business also shares something with our business—you are commonly perceived to only be as good as your last period of results. There is nothing that will fix a $19 stock like a hit movie. Looking forward, Cove Street is in excellent shape with a solid team that remains focused on finding inefficiencies in the public markets, a task which we believe is always easier in the smaller capitalization sector. We appreciate your continued partnership. Best Regards, Jeffrey Bronchick, CFA | Principal, Portfolio Manager Shareholder, Cove Street Capital Small Cap Value Fund The information provided herein represents the opinions of Cove Street Capital LLC and is not intended to be a forecast of future events, a guarantee of future results, or investment advice. Opinions expressed are subject to change at any time. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for a complete list of holdings. Mutual fund investing involves risk. Principal loss is possible. There is no assurance that the investment process will consistently lead to successful results. Value investing involves risks and uncertainties and does not guarantee better performance or lower costs than other investment methodologies. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Concentration of assets in a single or small number of issuers, may reduce diversification and result in increased volatility. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe, representing approximately 10% of the total market capitalization of the Russell 3000® Index and the Russell 2000® Value Index includes those Russell 2000® Index companies with lower price to book ratios and lower forecasted growth values. One cannot invest directly in an index. The NASDAQ is an American stock exchange, the largest in the US. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. 10-bagger is an investment term coined by Peter Lynch in One Up On Wall Street that refers to an investment worth ten times its initial purchase price. A schedule 13D is a form that must be filed with the SEC when a person or group acquires more than 5% of any class of a company’s shares. The Cove Street Small Cap Value Fund is distributed by Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services LLC. 4 PERFORMANCE (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 5 EXPENSE EXAMPLE - MARCH 31, 2015 (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include but are not limited to, redemption fees; and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2014 – March 31, 2015). ACTUAL EXPENSES For each class, the first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD 10/1/2014 3/31/2015 10/1/2014 - 3/31/2015(1) Investor Class Actual(2) Investor Class Hypothetical (5% annual return before expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% annual return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.65% and 1.40% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one half year period. Based on the actual returns for the six-month period ended March 31, 2015 of 7.47% and 7.63% for the Investor Class and Institutional Class, respectively. 6 HOLDINGS PRESENTATION (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 7 SCHEDULE OF INVESTMENTS (unaudited) - MARCH 31, 2015 COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 COMMON STOCKS - 95.5% Shares Value CONSUMER DISCRETIONARY # - 27.6% Belmond, Class A * $ Carrols Restaurant Group * Central Garden & Pet * Cherokee DreamWorks Animation SKG, Class A * Francesca’s Holdings * Lakes Entertainment * Liberty Ventures, Series A * SeaWorld Entertainment The E.W. Scripps Company * ENERGY - 5.4% Approach Resources * Carbon Natural Gas *(a) Emerald Oil * WPX Energy * FINANCIAL SERVICES - 23.9% Baldwin & Lyons, Class B Chimera Investment - REIT Forestar Group * Hallmark Financial Services * INTL FCStone * Symetra Financial White Mountains Insurance Group HEALTH CARE - 2.7% Halyard Health * MATERIALS & PROCESSING - 5.9% American Vanguard Chemtura * OM Group See Notes to Financial Statements. 8 SCHEDULE OF INVESTMENTS (unaudited) - MARCH 31, 2015 COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 COMMON STOCKS - 95.5% (continued) Shares Value PRODUCER DURABLES - 11.7% Actuant, Class A $ GP Strategies * Heritage-Crystal Clean * Remy International TECHNOLOGY - 18.3% Avid Technology * Comverse * GSI Group * NeuStar, Class A * ViaSat * Westell Technologies, Class A * Total Common Stocks (Cost $40,303,532) SHORT-TERM INVESTMENT - 4.5% Fidelity Institutional Government Portfolio, Institutional Class, 0.01% ^ (Cost $2,193,515) TOTAL INVESTMENTS - 100.0% Total Investments - 100.0% (Cost $42,497,047) Other Assets and Liabilities, Net - (0.0)% ) Total Net Assets - 100.0% $ # The Fund is significantly invested in this sector and therefore is subject to additional risks.See note 9 in Notes to Financial Statements. * Non-income producing security. (a) Security considered illiquid and is categorized in Level 2 of the fair value hierarchy. See notes 2 and 3 in Notes to Financial Statements. ^ Variable Rate Security - The rate shown is the rate in effect as of March 31, 2015. REIT - Real Estate Investment Trust See Notes to Financial Statements. 9 STATEMENT OF ASSETS AND LIABILITIES (unaudited) - MARCH 31, 2015 COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 ASSETS: Investments, at value (cost $42,497,047) $ Receivable for capital shares sold Dividends and interest recievable Prepaid expenses Total assets LIABILITIES: Payable for capital shares redeemed Payable to investment adviser Payable for fund administration & accounting fees Payable for compliance fees Payable for custody fees Payable for transfer agent fees & expenses Payable for trustee fees Accrued distribution fees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class Institutional Class Net Assets $ $ Shares issued and outstanding(1) Net asset value, redemption price and offering price per share(2) $ $ (1) Unlimited shares authorized (2) A redemption fee of 2.00% is assessed against shares redeemed within 60 days of purchase. See Notes to Financial Statements. 10 STATEMENT OF OPERATIONS (unaudited) - FOR THE SIX MONTHS ENDED MARCH 31, 2015 COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 INVESTMENT INCOME: Dividend income $ Interest income Total investment income EXPENSES: Investment adviser fees (See note 4) Fund administration & accounting fees (See note 4) Transfer agent fees (See note 4) Federal & state registration fees Audit fees Compliance fees (See note 4) Legal fees Postage & printing fees Trustee fees (See note 4) Other Custody fees (See note 4) Distribution fees: Investor Class (See note 5) Total expenses NET INVESTMENT LOSS ) REALIZED AND CHANGE IN UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments ) Net realized and change in unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to Financial Statements. 11 STATEMENTS OF CHANGES IN NET ASSETS COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 Six Months Ended Year Ended March 31, 2015 September 30, (Unaudited) OPERATIONS: Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation on investments ) ) Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees Increase (Decrease) in net assets resulting from Investor Class transactions ) Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Redemption fees Increase (Decrease) in net assets resulting from Institutional Class transactions ) Increase (Decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class: — — Institutional Class: — — From net realized gain on investments: Investor Class: ) ) Institutional Class: ) ) Total distributions to shareholders ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS: Beginning of period End of period, including accumulated net investment loss of $(57,087) and $0, respectively $ $ See Notes to Financial Statements. 12 FINANCIAL HIGHLIGHTS (for a Fund share outstanding throughout the period) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2015 INVESTOR CLASS(1) Six Months Ended Year Ended September 30, March 31, (Unaudited) PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income — ) ) Dividends from net capital gains ) ) — Total distributions ) ) — — ) ) Paid-in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN(4) % )% % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement/recoupment(5) % After expense reimbursement/recoupment(5) % Ratio of net investment income (loss) to average net assets: After expense reimbursement/recoupment(5) )% )% )% )% )% % Portfolio turnover rate(4) 52
